Citation Nr: 1718245	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-47 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and personality disorder.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran had active military service from October 1988 to July 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating action of the Columbia, South Carolina, Regional Office (RO).  During the pendency of the appeal jurisdiction was transferred to the Cleveland, Ohio, RO. 

The matter was previously before the Board in May 2012 and remanded for further development and adjudication.  Having been completed, the matter has been returned to the Board and is ready for appellate disposition.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's depression was superimposed upon his personality disorder during service.

2.  An acquired psychiatric disorder, classified as persistent depressive disorder with anxious distress, is related the Veteran's period of active duty service. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for an acquired psychiatric disorder, classified as persistent depressive disorder with anxious distress, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for an acquired psychiatric disorder, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some 'chronic diseases,' such as psychoses, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1131, 1132; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under 
§ 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder.  Specifically, he contends that he began experiencing depression and anxiety during service after various incidents, to include the miscarriage of his unborn child, the break-up of his relationship with his fiancée, and witnessing the attempted suicide of a sailor on his ship. 

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102. 

Service treatment records reveal that the Veteran's October 1988 enlistment examination was negative for any psychiatric disorders.  The Veteran specifically denied depression, worry or nervous trouble on his enlistment report of medical history.  In April 1989, the Veteran requested psychiatric counseling for mental anguish caused by the miscarriage of his child and his fiancée breaking off their engagement.  In May 1989, the Veteran was hospitalized, his first psychiatric hospitalization, for dysphonia, intense anger and thoughts of suicide, including holding a gun to his head.  He again reported the loss of his fiancée and unborn child as reasons for his suffering.  He indicated that he could not tolerate enlistment without her.  He was diagnosed with a personality disorder, not otherwise specified, with narcissistic and passive aggressive traits, which the provider found existed prior to service.  The Veteran had no major mental illness or defect and he was found fit to return to duty.   

In June 1989, the Veteran voiced suicidal thoughts.  Emergency care and treatment records note the Veteran reported cutting his wrists in grammar school in a suicide attempt, but no other attempts since.  The medical record was then reviewed and the Veteran's personality disorder was found to be of sufficient severity to make him unsuitable for continued military service and administrative separation was recommended.  The June 1989 separation examination was negative for a psychiatric disorder.  It was noted the Veteran was hospitalized for problems dealing with the loss of his fiancée and child.  The provider indicated there was no acute problem.  The Veteran's DD-214 shows the Veteran received a General Under Honorable Conditions discharge.  The narrative reason for separation was personality disorder. 

Post-service, records from the Social Security Administration contain an August 2008 evaluation wherein the Veteran indicated that he was treated for depression from 1991 to 1998 with no treatment since.  In a November 2008 psychiatric evaluation.   The Veteran indicated that he was discharged from service due to "mental issues."  He gave a history of a suicide attempt at age 28.  The Veteran also reported a history of recurrent bouts of major depression and having received some outpatient counselling when his parents got divorced.  He was diagnosed with severe, recurrent, major depressive disorder without psychotic features and personality disorder. 

On VA examination in October 2016, the Veteran was diagnosed with persistent depressive disorder, with anxious distress, with intermittent major depressive episodes.  The examiner noted the Veteran reported chronic depression along with classic symptoms of dysthymia such as low self-esteem and feelings of hopelessness.  The examiner also found signs of secondary anxious distress with past episodes of major depression, without current episodes.   The Veteran also had a specified personality disorder with evidence of some degree of grandiosity and sense of entitlement.  The examiner opined persistent depressive disorder was less likely traceable to symptoms and treatment experienced in service.  The examiner indicated that there was evidence the Veteran had symptoms of depression prior to his entrance into the military as he acknowledged during service that he had cut his wrists during grammar school and received outpatient mental health counselling after his parent's divorce.  Then the examiner stated that the Veteran experienced difficult environmental stressors such as a miscarriage by his fiancée and their breakup.  The examiner further noted that the Veteran reported during his clinical interview that someone he knew leapt out of a window and a commander decided to provide everyone with manuals on how to properly commit suicide.  The examiner stated that these environmental circumstances were likely associated with an episode of depression that was superimposed upon the diagnosed personality disorder.  The examiner found that since the Veteran had his first psychiatric hospitalization while in the military and the report of symptoms that he experienced, suggested that his mental health symptoms were likely exacerbated by the events that took place in the military.  The examiner then questioned why the Veteran was noted to not have been experiencing a major mental illness in service, when his mental health symptoms seemed to suggest otherwise.

In a November 2016 addendum opinion, the examiner again indicated that it was less likely that the Veteran's current symptoms of persistent depressive disorder with anxious distress and intermittent major depressive episodes, without current episodes, could be directly traceable to any incidents he experienced while
in the service.  The examiner reiterated that service treatment records suggested that depressive symptoms existed prior to service given the Veteran's reports of cutting his wrists while he was in grammar school and receiving outpatient mental health counseling after his parents' divorce prior to service.  The examiner then indicated he was uncertain why the enlistment examination was negative given the reports later in service and thus, caused a discrepancy.  The examiner recounted the 
difficult environmental circumstances the Veteran experienced during service and once again found that these circumstances were likely associated with an episode of depression that was superimposed upon the personality disorder he was diagnosed with. The examiner repeated that Veteran's first psychiatric hospitalization having occurred while in the military, along with his reported symptoms, suggested that his depressive symptoms were likely exacerbated by the events that took place in the military.  

The examiner then added that during the Veteran's clinical interview in October, 
he reported that he was psychiatrically hospitalized approximately one year after he was discharged from service due to suicidal thinking.  The examiner found that these facts suggested that the Veteran's Dysthymia, which originated prior to the service and worsened while in the military, may have decreased in severity prior to the separation examination before again becoming exacerbated about a year after he left the military; however, it was uncertain how depressed he was from June 1989 until he became psychiatrically hospitalized a year later.   The examiner also indicated that since the Veteran was also vague about why he was feeling depressed during the clinical interview, it was difficult to determine beyond mere speculation whether the Veteran's current feelings of sadness related to the heightened depressive symptoms that he was experiencing in the service.

First, the Board notes the examiner has suggested that depressive symptoms existed prior to service.  However, such symptoms were not noted upon his entry into service, notably the October 1988 enlistment examination.  Thus, he was presumed sound upon entry and the burden falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board finds that even assuming depressive symptoms existed prior to service, which the Board questions given the burden of proving such by clear and unmistakable evidence, the examiner found that depressive symptoms were likely exacerbated by the events that took place in the military.  Therefore, the evidence of record is insufficient to rebut the presumption of soundness. 

There is however evidence the Veteran had a personality disorder that existed prior to service and received a General, Under Honorable Conditions nine months after his enlistment as a result.  The VA Office of General Counsel has held that service connection may be granted for a congenital disease on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711(1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).  The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital or developmental "defect" for service connection purposes.  A "disease" considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature pre-exists claimants' military service, but that service connection for such diseases could be granted only if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15   (1993); but see VAOPGCPREC 67-90 (July 18, 1990) (finding that "service connection may be granted for hereditary diseases which either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service.").  If the disorder is considered a congenital or hereditary "defect," service connection may be granted for disability resulting from any superimposed disease or injury.  38 C.F.R. §§ 3.303 (c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

Based on the 2016 VA examination and addendum opinion, there is evidence that the Veteran's depression was superimposed upon the personality disorder and that his depressive symptoms were likely exacerbated by the events that took place in the military.  There is no competent evidence to the contrary.  

Finally, the Board is aware the examiner indicated that it was less likely that the Veteran's current symptoms of persistent depressive disorder with anxious distress and intermittent major depressive episodes, without current episodes, could be directly traceable to any incidents he experienced while in the service.  The examiner also stated that it was difficult to determine beyond mere speculation whether the Veteran's current feelings of sadness related to the heightened depressive symptoms that he was experiencing in the service.  The Board finds the probative value of this aspect of the opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

Therefore, the Board finds that the evidence is at least in equipoise in showing that the Veteran's depression with anxious distress superimposed upon the pre-existing personality disorder during his military service.  38 C.F.R. §§ 3.303 (c), 4.9.  


Resolving any doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, namely persistent depressive disorder with anxious distress, is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, classified as persistent depressive disorder with anxious distress, is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


